DETAILED ACTION

Claim Objections

Claims 11-20 are objected to because of the following informalities:  Several of the claims contain lack of proper antecedent basis.  As just one example, in claim 11, “the substrate”, “the data surface” , and “the upper surface” all lack proper antecedent basis.  Appropriate correction is required in all claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 11 and 18 recite “etching identify information…[that] comprises a black-and-white image of text information” and “printing a color image on the black-and-white image” (claim 11, wherein claim 18 is essentially the same), which is indefinite.  It is unclear how a white image is etched.  Etching creates a darkening in the substrate, but will not create a white component of the on any etched identity information but rather is made to “align and coincide” (see Fig. 4). 
For purposes of examination, the etched identify information will be construed to be black information etched in a white substrate.  However, the PVC or PC claimed (claim 16) are not intrinsically white, and thus the black-and-white image must be clarified. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0096392) in view of Schiffmann (US 2011/0139024).
In respect to claim 11, 13, and 18, although unclear for the reasons stated above, Jones et al. disclose a method for producing a secure identification document comprising:  etching identity information 104 on a surface of a document via laser, thus comprising a “black-and-white image and 
Jones et al. further disclose providing a transparent protective layer, however it is a laminate and thus Jones et al. do not disclose printing the transparent protective layer.  Schiffmann teaches a similar secure document which may comprise a printed transparent lacquer which is applied by “spot-lacquering” and it would have been obvious to substitute the laminated protective layer taught in Jones et al. with a printed lacquer (spot-lacquer) layer in view of Schiffmann to form a motif on the protective layer, which upon tilting produces further information (a second anti-counterfeit mark) (0053).
	In respect to claim 12 and 17, Jones et al. further disclose printing a first anti-counterfeiting mark 108 (Fig. 1), which may be a Kinegram (known to include two spaced layers of ink which change appearance, and thus are optically variable) and further changing the color of the first anti-counterfeit mark (e.g. including text) (0032, Figs.2A-2B).
In respect to claim 14, Schiffmann teaches forming a “motif” with the transparent protective layer, which is construed to, “evenly distributed”.  Furthermore, the actual design of the motif is considered mere ornamentation, and matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
In respect to claim 15, although unclear for the reasons stated above, Jones et al. further disclose that the modification of the OVD includes text, thus laser printing a colored text (Fig. 2B).
In respect to claim 16, Jones et al. disclose that the substrate may comprise PC or PVC (0028), Schiffmann discloses a “transparent varnish”, and although a “offset rotary” ink is not explicitly, disclosed (e.g. to form the IR ink or Kinegram ink layers), an offset press is a well-known printing method in the art (also see the addition of Syrjanen et al., below, which discloses a resin ink). 


Claims 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0096392) in view of Schiffmann (US 2011/0139024) as applied to claim 11 above, and further in view of Syrjanen et al. (US 2021/0053382).
Although Jones et al. in view of Schiffmann discloses, broadly, changing the color of an optically variable ink, Syrjanen et al. further teach a very similar document and altercation via laser of an explicit optically variable ink (OVI) patch (0048, Figs 2 & 4A).  It would have been obvious to provide the OVD (optically variable device) taught in Jones et al. in view of Schiffman as a optically variable ink patch in view of Syrjanen et al., to allow the laser to alter the color without actually etching so as to not fully penetrate the ink layer (0011).  Although Syrjanen et al. do not explicitly teach “curing the mark sequentially”, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense, namely, curing a vehicle that the modified ink is in after it has been modified (setting the ink after its desired configuration is present).  Syrjanen et al. Inherently teach a “resin ink”.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0096392) in view of Schiffmann (US 2011/0139024) as applied to claim 13 above, and further in view of Staub et al. (US 2009/0061159).
Jones et al. in view of Schiffmann are believed to disclose that the transparent layer is “evenly distributed”, however, Staub et al. further teach a similar printed transparent lacquer 14 which contains scattering regions 14a forming a second anti-counterfeit feature (Fig. 1), which are provided evenly distributed over the surface of the document, shown as 32 (Fig. 3a).  It would have been obvious to provide the second anti-counterfeit feature taught in Jones et al. in view of Schiffman as “evenly distributed” in order to protect all text underlying the regions with endless strings of text (0104).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  O’Boyle et al. (US 2009/0251749), Hurst (US 4,006,050), and Biernacki et al. (2019/0315149), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637